Filing Date: 2/26/2018
Claimed Priority Date: 3/27/2017 (JP 2017-060757)
Applicant(s): Ishizuka et al.
Examiner: Marcos D. Pizarro

DETAILED ACTION
This Office action responds to the amendment filed on 5/3/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for a rejection as subject to pre-AIA  instead will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Amendment Status
The amendment to the record filed on 5/3/2021 in reply to the Office action in paper no. 14, mailed on 2/9/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action is claim 1.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the step of separating 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

The claim contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.

The claim contains subject matter that was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In the instant case, in lines 11-13 claim 1 recites separating the bonded wafer by a trench reaching under the buried insulator film.  The specification as originally filed, however, contains no details with respect to the manufacturing steps that needs to be taken to separate the bonded wafer using a trench.  The specification did not particularly specify how to make such a trench and how to use it to separate the bonded wafer, and thus, fails to apprise one of ordinary skill in the art how to make and use the bonded wafer production method recited in claim 1.
Remarks
Endo (see, e.g., fig. 1) shows most aspects of the instant invention including a bonded wafer production method for producing a bonded wafer having a thin film 13 on a base wafer 20.   He further teaches that after bonding the wafers, delaminating S105 the bond wafer 10 at the ion-implanted layer 14, but fails to teach separating the bonded wafer by a trench reaching under the buried insulator film.  These limitations, however, fail to satisfy the written description and enablement requirements under 35 U.S.C. 112(a) as set forth above in paragraphs 5-10.  Claim 1 would be allowable if the applicants overcome the rejection under 35 U.S.C. 112 by showing 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, this action is made final.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two 
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.   Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814
                                                                                                                                                                                                       MDP/mdp
July 26, 2021